EXHIBIT 10.1

AMENDMENT NO. 7 TO CONSIGNMENT AGREEMENT

THIS AMENDMENT NO. 7

TO CONSIGNMENT AGREEMENT (this “Amendment”) is made as of August 24, 2012, by
and among CANADIAN IMPERIAL BANK OF COMMERCE, a Canadian chartered bank (the “PM
Lender”); CIBC WORLD MARKETS INC., an Ontario corporation and subsidiary of the
PM Lender (the “Copper Lender” and together with the PM Lender, the “Metal
Lenders”); MATERION CORPORATION (f/k/a Brush Engineered Materials Inc.), an Ohio
corporation (“BEM”); MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES INC.
(f/k/a Williams Advanced Materials Inc.), a New York corporation (“WAM”);
MATERION TECHNICAL MATERIALS INC. (f/k/a Technical Materials, Inc.), an Ohio
corporation (“TMI”); MATERION BRUSH INC. (f/k/a Brush Wellman Inc.), an Ohio
corporation (“BWI”); MATERION TECHNOLOGIES INC. (f/k/a Zentrix Technologies
Inc.), an Arizona corporation (“ZTI”); MATERION BREWSTER LLC (f/k/a Williams
Acquisition, LLC), a New York limited liability company d/b/a Pure Tech (“Pure
Tech”); MATERION PRECISION OPTICS AND THIN FILM COATINGS CORPORATION (f/k/a Thin
Film Technology, Inc.), a California corporation (“TFT”); MATERION LARGE AREA
COATINGS LLC (f/k/a Techni-Met, LLC), a Delaware limited liability company
(“TML”); MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES CORP. (f/k/a
Academy Corporation), a New Mexico corporation (“AC”); MATERION ADVANCED
MATERIALS TECHNOLOGIES AND SERVICES LLC (f/k/a Academy Gallup, LLC), a New
Mexico limited liability company (“AG”); and such other Subsidiaries of BEM who
may from time to time become parties by means of their execution and delivery
with the Metal Lender of a Joinder Agreement under the Precious Metals Agreement
(as defined below). BEM, WAM, TMI, BWI, ZTI, Pure Tech, TFT, TML, AC, AG and
such Subsidiaries are herein sometimes referred to collectively as the
“Customers” and each individually as a “Customer”.

WITNESSETH:

WHEREAS, the Metal Lenders and the Customers are parties to a certain
Consignment Agreement, dated as of October 2, 2009, as amended by that certain
(i) Amendment No. 1 to Consignment Agreement, dated as of March 10, 2010,
(ii) Omnibus Amendment to Metal Documents, dated as of June 10, 2010,
(iii) Amendment No. 3 to Consignment Agreement, dated as of September 30, 2010,
(iv) Amendment No. 4 to Consignment Agreement, dated as of November 10, 2010,
(v) Amendment No. 5 to Consignment Agreement, dated as of March 7, 2011, and
(vi) Amendment No. 6 to Consignment Agreement, dated as of September 13, 2011
(as amended, the “Consignment Agreement”); and

WHEREAS, the parties hereto desire to amend the Consignment Agreement as set
forth herein;

NOW, THEREFORE, for value received and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Defined Terms. Initially capitalized terms used but not defined in this
Amendment have the meanings given to such terms in the Consignment Agreement.

2. Amendments.

(a) The definition of “Maturity Date” appearing in Section 1 of the Consignment
Agreement is hereby amended and restated in its entirety to read as follows:

“Maturity Date” means September 30, 2013. Any obligations of the Customers under
this Agreement that are not paid when due on or before the Maturity Date shall
remain subject to the provisions of this Agreement until all Obligations are
paid and performed in full.

(b) Section 2.6 of the Consignment Agreement is hereby amended and restated in
its entirety to read as follows:

Section 2.6 Inability to Determine Fixed Consignment Fee.

In the event, prior to the commencement of any Fixed Rate Period relating to any
Fixed Rate Consignment, the applicable Metal Lender shall determine in good
faith that adequate and reasonable methods do not exist for ascertaining the
Fixed Consignment Fee that would otherwise determine the Fixed Rate Consignment
during any Fixed Rate Period, the applicable Metal Lender shall forthwith give
notice of such determination (which shall be conclusive and binding on the
Customer) to the Customer. In such event, (a) any request for a Fixed Rate
Consignment shall be automatically withdrawn and shall be deemed a request for a
Floating Rate Consignment; (b) each Fixed Rate Consignment will automatically on
the last day of the then current Fixed Rate Period thereof, become a Floating
Rate Consignment; and (c) the obligations of the applicable Metal Lender to make
Fixed Rate Consignments shall be suspended until the circumstances giving rise
to such suspension no longer exist, whereupon the applicable Metal Lender shall
so notify the Customers.

(c) Section 9.1(c) of the Consignment Agreement is hereby amended and restated
in its entirety to read as follows:

(c) concurrently with any delivery of financial statements under Section 9.1(a)
or 9.1(b) above, a certificate of an executive officer of Materion (i) showing
the calculations necessary to determine compliance with this Agreement, and (ii)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto;

(d) Section 9.3 of the Consignment Agreement is hereby amended and restated in
its entirety to read as follows:

Section 9.3 Notices.

Each Customer through the Customer Agent, will give prompt notice in writing to
the Metal Lenders of: (a) the occurrence of any Default; (b) the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
governmental authority against or affecting any Customer that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
(c) any Lien (other than Permitted Metal Liens) attaching or asserted against
any material portion of the Collateral; (d) any loss, damage, or destruction to
the Collateral in the amount of $500,000 or more, whether or not covered by
insurance; (e) the occurrence of any “Default” under the Senior Credit Agreement
or any “Event of Default” under any Permitted Metals Agreement which is subject
to the Metal Intercreditor Agreement; (f) the occurrence of any “Default” or
“Event of Default” under any other Permitted Metal Agreement not described in
the preceding clause (e) which has resulted in the exercise or commencement of
any creditor remedies thereunder against Metal in the possession, custody or
control of any Customer; (g) any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect; and (h) any
amendment, supplement or restatement of the Senior Credit Agreement, together
with a copy thereof. Each notice delivered under this Section 9.3 shall be
accompanied by a statement of an executive officer of BEM setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

(e) Section 9.21 of the Consignment Agreement is hereby amended by (i) adding
(a) immediately prior to the existing paragraph and (ii) adding the following
new clauses:

(b) No Customer shall obtain Metal on a secured basis (whether styled as a
consignment, loan, conditional sale or other secured financing) from any
supplier, lender, consignor or financial institution other than the Metal
Lenders unless (i) no Metal is outstanding on Consignment to any Customer under
Section 2 hereof, or (ii) such other supplier, lender, consignor or financial
institution executes and delivers to the Collateral Agent a counterpart or
joinder to the Metal Intercreditor Agreement in form and substance acceptable to
the Collateral Agent.

(c) For the avoidance of doubt, each Customer shall be entitled to (i) purchase
Metal for cash from any Person, (ii) enter into hedging transactions with any
Person, and (iii) enter into Client-Customer Arrangements in the ordinary course
of such Customer’s business.

3. Representations and Warranties. To induce the Metal Lenders to enter into
this Amendment, each Customer hereby represents and warrants to the Metal
Lenders that: (a) such Customer has full power and authority, and has taken all
action necessary, to execute and deliver this Amendment and to fulfill its
obligations hereunder and to consummate the transactions contemplated hereby;
(b) the making and performance by such Customer of this Amendment do not and
will not violate any law or regulation of the jurisdiction of its organization
or any other law or regulation applicable to it; (c) this Amendment has been
duly executed and delivered by such Customer and constitutes the legal, valid
and binding obligation of such Customer, enforceable against it in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and except as the same may be subject to general principles of equity;
and (d) on and as of the date hereof, after giving effect to this Amendment, no
Default or Event of Default exists under the Consignment Agreement.

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State.

5. Integration of Amendment into Consignment Agreement. The Consignment
Agreement, as amended hereby, together with the other Metal Documents, is
intended by the parties as the final, complete and exclusive statement of the
transactions evidenced by the Consignment Agreement. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by the Consignment Agreement, as amended
hereby, and no party is relying on any promise, agreement or understanding not
set forth in the Consignment Agreement, as amended hereby. The Consignment
Agreement, as amended hereby, may not be amended or modified except by a written
instrument describing such amendment or modification executed by the Customers
and the Metal Lenders. The parties hereto agree that this Amendment shall in no
manner affect or impair the liens and security interests evidenced or granted by
the Consignment Agreement or in connection therewith. Except as amended hereby,
the Consignment Agreement shall remain in full force and effect and is in all
respects hereby ratified and affirmed.

6. Expenses. The Customers covenant and agree jointly and severally to pay all
reasonable out-of-pocket expenses, costs and charges incurred by the Metal
Lenders (including reasonable fees and disbursement of counsel) in connection
with the review and implementation of this Amendment.

7. Signatures. This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate counterparts
hereof, each of which shall be an original and all of which shall together
constitute one and the same agreement. Delivery of an executed signature page of
this Amendment by electronic transmission shall be effective as an in hand
delivery of an original executed counterpart hereof.

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed by their duly authorized officers as of the date first written above.

      CUSTOMERS:    
MATERION CORPORATION
By:/s/ Michael C. Hasychak
Michael C. Hasychak
Vice President, Treasurer and Secretary
  MATERION ADVANCED MATERIALS TECHNOLOGIES
AND SERVICES INC.
By: /s/ Michael C. Hasychak
—
Michael C. Hasychak
Vice President, Treasurer and Secretary
MATERION TECHNICAL MATERIALS INC.
By:/s/ Michael C. Hasychak
Michael C. Hasychak
Vice President, Treasurer and Secretary
  MATERION BRUSH INC.
By:/s/ Michael C. Hasychak
Michael C. Hasychak
Vice President, Treasurer and Secretary
MATERION TECHNOLOGIES INC.
By: /s/ Michael C. Hasychak
  MATERION BREWSTER LLC
By: /s/ Michael C. Hasychak
 
   
Michael C. Hasychak
Chief Financial Officer and Secretary
  Michael C. Hasychak
Treasurer
MATERION PRECISION OPTICS AND THIN FILM
COATINGS CORPORATION
By: /s/ Gary W. Schiavoni


--------------------------------------------------------------------------------


Gary W. Schiavoni
Secretary
  MATERION LARGE AREA COATINGS LLC
By: /s/ Gary W. Schiavoni
—
Gary W. Schiavoni
Asst. Secretary and Asst. Treasurer


MATERION ADVANCED MATERIALS TECHNOLOGIES
AND SERVICES CORP.
By: /s/ Richard W. Sager
Richard W. Sager
  MATERION ADVANCED MATERIALS TECHNOLOGIES
AND SERVICES LLC

By: /s/ Richard W. Sager
 
   
President
  Richard W. Sager
Manager
METAL LENDERS:
 

CANADIAN IMPERIAL BANK OF COMMERCE
By: /s/ Eoin Roche
Name: Eoin Roche
  CIBC WORLD MARKETS INC.
By: /s/ Eoin Roche
Name: Eoin Roche
 
   
Title: Executive Director
  Title: Executive Director
 
   

